Citation Nr: 0110794	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-04 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for growth on lungs.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for emphysema.

4.  Entitlement to service connection for chronic ulcer.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for a low back 
disorder.

7.  Entitlement to service connection for cataracts.


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

The Board observes that the RO determined in September 1999 
that the veteran's claims, as listed on the title page of 
this decision, for entitlement to service connection were not 
well grounded.  In this regard, the Board finds additional 
development is required.  VA has a duty to assist the veteran 
in the development of his claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 196-475, 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A).  The 
statutory duty to assist includes providing an appellant 
appropriate notice as to what type of evidence is needed to 
substantiate a claim as well as providing examinations or 
obtaining medical opinions when necessary.

Review of the claims folder does show that the veteran was 
notified of information needed to complete his claims seeking 
entitlement to service connection.  See September 1999 rating 
decision; statement of the case (SOC) dated in February 2000; 
and letters sent to the appellant, dated in January and 
February 1998.  As such, the Board concludes that VA's 
notification requirements have been met.  

However, review of the record is shown to include private 
medical diagnoses of all of the veteran's claimed disorders.  
In this regard, low back pain was diagnosed in May and July 
1978, April 1991, and April 1998, and degenerative joint 
disease was shown to be manifested in April 1991.  Emphysema 
was diagnosed in April 1979. In July 1994, both hypertension 
and chronic ulcer disease was diagnosed.  Hypertension was 
also diagnosed in June 1996.  A letter dated in July 1994 
from a private physician shows that May 1988 testing revealed 
a possible duodenal ulcer.

Additionally, a letter dated in July 2000, from the veteran's 
private treating pulmonologist, shows that the veteran had 
severe bulbous emphysema and upper lobe lung scarring.  He 
opined that it was certainly medically reasonable to believe 
that the veteran's disease process was initiated while he was 
in the armed services.  He added that the veteran's smoking, 
which began during the appellant's period of service, was 
undoubtedly the cause of his emphysema.  Also of record is a 
pulmonary consultation letter dated in August 1996 which 
shows that the veteran was diagnosed as having far advanced 
"COPD" [chronic obstructive pulmonary disease] with lung 
scarring.  Additionally, cataracts was diagnosed in April 
1991.

The Board again points out that the revised duty to assist 
includes providing a VA medical examination when there is 
competent evidence of a present disability or recurrent 
symptoms that may be associated with active service.  In this 
case, the Board points out that the veteran has not been 
scheduled to be afforded appropriate examinations for the 
claimed conditions, for which diagnoses for all the claimed 
disorders are of record.

As such, pursuant to the provisions of the above-discussed 
Veterans Claims Assistance Act of 2000, as well as in order 
to comply with the statutory duty to assist, which includes 
the providing of examinations or obtaining medical opinions 
when necessary, the veteran should be afforded appropriate VA 
examinations in an attempt to ascertain the nature, severity, 
and the etiology of the disorders for which he is currently 
seeking service connection.  See also 38 C.F.R. § 3.326 
(2000).

The Board also observes that as part of a June 1991 private 
medical record it was indicated that the veteran had been in 
receipt of Social Security Administration (SSA) disability 
benefits since 1980 due to his emphysema.  VA's duty to 
assist specifically includes requesting information from 
other Federal departments or agencies.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  As such, it is the 
opinion of the Board that an attempt should be made to verify 
with SSA as to whether the veteran has been granted such 
benefits, and, in addition, to obtain the medical evidence 
which was used by SSA in its determination, if any, as this 
evidence may prove beneficial in support of the veteran's 
current claims.  

The Board further notes that the RO has attempted on more 
than one occasion to obtain the veteran's service medical 
records.  As noted as part of both the above-mentioned 
September 1999 rating decision and February 2000 SOC, 
"NPRC" [National Personnel Records Center] had, in response 
to VA requests, reported that the records "may have" been 
destroyed in a fire at the records center in 1973.  It was 
also mentioned that NPRC could not confirm the existence of 
such records, only the fact that if they had been stored at 
the records center they would have been stored in an area 
damaged by fire.  However, the Board observes that a careful 
review of the evidence is not shown to include such a 
response from NPRC.  

In a case where the veteran's service medical records are 
unavailable through no fault of the claimant's, we are under 
a duty to afford the case "heightened consideration" due to 
the missing records.  See Marciniak v. Brown, 10 Vet. App. 
198, 201 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should also ask the veteran to 
identify the names and complete addresses 
of any additional medical providers, 
either private or VA, who have treated 
him for any of his claimed disorders.  
After securing any necessary release, the 
RO should attempt to obtain records of 
any treatment identified by the veteran.  
All records obtained should be added to 
the claims folder.  

2.  The RO should take the appropriate 
action to obtain copies of the medical 
evidence used by SSA in the adjudication 
of any disability claim submitted by the 
appellant.  All records so obtained 
should be associated with the claims 
folder.  In the event that the veteran is 
not shown to have submitted such a claim 
to SSA, such a response from SSA to that 
effect is requested.

3.  The RO must again contact the NPRC 
and the Department of the Navy for the 
purpose of requesting that record 
searches be undertaken to obtain any and 
all available service medical and 
clinical records which correspond to 
medical treatment provided to the veteran 
of any kind (inpatient, outpatient, 
mental health clinic, field station, 
etc.) while he was on active duty from 
January 1956 to December 1959.  The NPRC 
and the Navy should be requested to 
proceed with all reasonable alternative-
source searches which may be indicated by 
this request.  All attempts to obtain 
records from the NPRC which are 
ultimately unsuccessful should be 
documented in the claims folder, and in 
accordance with the Veterans Claims 
Assistance Act of 2000, § 5103A(b)(2) and 
(3), the RO should (1) notify the 
appellant of the records it was unable to 
obtain, briefly explain the efforts made 
to obtain such records, and describe any 
further action that the RO will take to 
obtain such records; and (2) continue its 
efforts to obtain any records from the 
NPRC while the case is under development 
on remand until it becomes reasonably 
certain that such records cannot be 
obtained because they do not exist or 
until it becomes reasonably certain that 
further efforts to obtain records from 
the NPRC would be futile.

4.  The veteran should be afforded a VA 
examination by a specialist in 
respiratory disorders in order to 
determine the nature, severity, and 
etiology of his claimed lung and 
emphysema problems.  All tests indicated, 
to include X-rays, should be conducted at 
this time.  If a diagnosis of a lung-
related disorder, to include lung growths 
and emphysema is made, it is requested 
that the examiner render an opinion as to 
whether it is at least as likely as not 
that the disorder(s) is related to 
service.  Regarding the claim for service 
connection for emphysema, the examiner 
should be asked to provide comment 
concerning the private pulmonologist's 
opinion shown to have been rendered in 
July 2000 concerning the etiology of the 
veteran's emphysema.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  The examiner should be provided 
with the veteran's claims folder and a 
copy of this Remand; this material should 
be reviewed prior to the examination.  

5.  VA examinations by appropriate 
specialists should also be performed in 
order to determine the nature, severity, 
and etiology of any hypertension, chronic 
ulcer, arthritis, low back disorder, and 
cataracts.  If a diagnosis as to any or 
all of these disorders is made, the 
examiner should specify whether it is at 
least as likely as not that the diagnosed 
disorder(s) is related to the veteran's 
period of active service.  The claims 
folder and a copy of this Remand must be 
made available to and thoroughly reviewed 
by the examiner prior to the 
examinations.  A complete rationale for 
any opinions expressed should be included 
in the examination reports.

6.  The RO is to ensure that copies of 
all correspondence sent to the veteran 
with regard to the scheduling of the 
examinations are made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2000).

7.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

9.  Subsequently, after undertaking any 
additional development deemed 
appropriate, the RO should re-adjudicate 
the issues in appellate status, taking 
into account all applicable laws and 
regulations.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



